In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-693V
                                     Filed: March 27, 2018
                                         UNPUBLISHED


    TODD ROSENTHAL,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

         On May 24, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered a left shoulder injury as a result of an influenza
(“flu”) vaccine he received on September 29, 2015. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On February 16, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for Shoulder Injury Related to Vaccine Administration
(“SIRVA”). On March 26, 2018, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $60,000.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $60,000.00 in the form of a check payable to
petitioner, Todd Rosenthal. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
    TODD ROSENTHAL,                                 )
                                                    )
                 Petitioner,                        )
                                                    )    No. 17-693V
    v.                                              )    Chief Special Master Dorsey
                                                    )    ECF
    SECRETARY OF HEALTH AND HUMAN                   )
    SERVICES,                                       )
                                                    )
                 Respondent.                        )
                                                    )



              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On February 16, 2018, respondent concededed that entitlement to compensation was

appropriate under the terms of the Vaccine Act. Thereafter, on February 16, 2018, Chief Special

Master Dorsey issued a Ruling on Entitlement finding that petitioner was entitled to vaccine

compensation for his Shoulder Injury Related to Vaccine Administration (“SIRVA”). Based on

the evidence of record, respondent proffers that petitioner should be awarded $60,000.00. This

amount represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.      Form of the Award

         The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $60,000.00, in the form of a check payable to petitioner. Petitioner



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                       Respectfully submitted,

                                                       CHAD A. READLER
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Mallori B. Openchowski
                                                       MALLORI B. OPENCHOWSKI
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146, Ben Franklin Station
                                                       Washington, DC 20044-0146
                                                       Tel.: (202) 305-0660


DATED: March 26, 2018